 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Avenue, Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Counsel for Plaintiff Larime Taylor

 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     LARIME TAYLOR, an individual,
10             Plaintiff,
          vs.                                            Case. No.: 2:19-cv-00995-JCM-NJK
11
12   LAS VEGAS METROPOLITAN POLICE                       STIPULATION AND ORDER TO
     DEPARTMENT, in its official capacity;               EXTEND THE DEADLINE FOR
13   CLARK COUNTY, a political subdivision               PLAINTIFF’S REPLY TO LVMPD
     of the State of Nevada; SHERIFF JOSEPH              DEFENDANTS’ OPPOSITION
14
     LOMBARDO, in his official capacity as               (ECF NO. 95) TO THE MOTION
15   Sheriff of the Las Vegas Metropolitan Police        FOR RECONSIDERATION (ECF
     Department; OFFICER THERON YOUNG,                   NO. 93)
16   as an individual and in his capacity as a Las
     Vegas Metropolitan Police Department                (FIRST REQUEST)
17
     Officer; OFFICER MATTHEW KRAVITZ,
18   as an individual and in his capacity as a Las
     Vegas Metropolitan Police Department
19   Officer; OFFICER DARRELL LEE
20   DAVIES, as an individual and in his official
     capacity as a Las Vegas Metropolitan Police
21   Department Officer; OFFICER WESTON
     FERGUSON, as an individual and in his
22   official capacity as a Las Vegas Metropolitan
23   Police Department Officer; OFFICER
     THOMAS ALBRIGHT, as an individual and
24   in his official capacity as a Las Vegas
     Metropolitan Police Department; OFFICER
25   JANETTE GUTIERREZ, as an individual
26   and in her official capacity as a Las Vegas
     Metropolitan Police Department Officer;
27   OFFICER CLINT OWENSBY, as an
     individual and in his official capacity as a
28


                                                     1
     Las Vegas Metropolitan Police Department;
 1
     OFFICER ROBERT THORNE, as an
 2   individual and in his official capacity as a
     Las Vegas Metropolitan Police Department
 3   Officer; OFFICER JACOB BITTNER, as an
     individual and in his official capacity as a
 4
     Las Vegas Metropolitan Police Department
 5   Officer; OFFICER GERARDO REYES, as
     an individual and in his official capacity as a
 6   Las Vegas Metropolitan Police Department
 7   Officer; OFFICER MORGAN MCCLARY,
     as an individual and in his official capacity
 8   as a Las Vegas Metropolitan Police
     Department Officer; OFFICER JAKE
 9   FREEMAN, as an individual and in his
10   official capacity as a Las Vegas Metropolitan
     Police Department Officer; and OFFICER
11   CHRISTOPHER LONGI, as an individual
     and in his official capacity as a Las Vegas
12   Metropolitan Police Department Officer,
13                    Defendants.

14             Pursuant to LR IA 6-1, Plaintiff LARIME TAYLOR and Defendants Las Vegas

15   Metropolitan Police Department (“LVMPD or the “Department”), Sheriff Joseph Lombardo

16   (“LOMBARDO”), Officer Theron Young (“YOUNG”), Officer Matthew Kravetz

17   (“KRAVETZ”), Officer Darrell Lee Davis (“DAVIS”), Officer Weston Ferguson

18   (“FERGUSON”), Officer Thomas Albright (“ALBRIGHT”), Officer Janette Gutierrez

19   (“GUTIERREZ”), Officer Clint Owensby (“OWENSBY”), Officer Robert Thorne

20   (“THORNE”), Officer Jacob Bittner (“BITTNER”), Officer Gerardo Reyes (“REYES”),

21   Officer Morgan McClary (“MCCLARY”), Officer Jake Freeman (“FREEMAN”), and

22   Officer Christopher Longi (“LONGI”) (collectively “LVMPD Defendants”), by and through

23   their respective counsel, hereby stipulate and request that this Court extend the deadline to

24   file the Plaintiff’s Reply to LVMPD Defendants’ Opposition (ECF No. 95) to the Motion for

25   Reconsideration (ECF No. 93) by an additional fourteen (14) days, extending the deadline

26   from December 26, 2019 to January 9, 2020. This is the first stipulation for extension of time

27   for Plaintiff to file his Reply.

28   ///



                                                       2
 1            This request for an extension of time is not sought for any improper purpose or
 2   other purpose of delay. This request for extension is based upon the following:
 3            Counsel for Plaintiff initiated this request due to limited scheduling issues with
 4   upcoming holidays and conflicting appellate Answering Briefs due in Canalysis Nevada LLC
 5   v. Desert Testing LLC, Nevada Supreme Court Case Number 78438 on December 23, 2019
 6   and an Opening Brief and Appendix in Jason Mathis v. State of Nevada, Supreme Court Case
 7   No. 79327 on January 3, 2020.
 8            WHEREFORE, the parties respectfully request that this Court extend the deadline
 9   to file Plaintiff’s Reply to LVMPD Defendants’ Opposition to the Motion for
10   Reconsideration filed on December 19, 2019 by an additional fourteen (14) days, extending
11   the deadline from December 26, 2019 to January 9, 2020.
12            IT IS SO STIPULATED.
13   DATED this the 23rd day of December, 2019. DATED this the 23rd day of December, 2019.
14   MCLETCHIE LAW                                  MARQUIS AURBACH COFFING
15
     /s/ Margaret A. McLetchie                      /s/ Jackie V. Nichols
16   Margaret A. McLetchie, NBN 10931               Nick D. Crosby, NBN 8996
     Alina M. Shell, NBN 11711                      Jackie V. Nichols, NBN 14246
17   701 E. Bridger Ave., Suite 520                 10001 Park Run Drive
     Las Vegas, NV 89101                            Las Vegas, NV 89145
18
     Email: maggie@nvlitigation.com                 Email: jnichols@maclaw.com
19   Attorneys for Plaintiff Larime Taylor          Attorneys for LVMPD Defendants

20
21
                                             ORDER
22
23                                           IT IS SO ORDERED.

24
25
26                                           UNITED STATES DISTRICT JUDGE
27
                                                       December 23, 2019
28                                           DATED:


                                                   3
